Per Curiam.
The order appealed from should be reversed, with costs to the appellant, and the verdict reinstated, upon the ground that we conclude the Workmen’s Compensation Law did not apply to the servant of the master during the period of her journey from the place of her employment in Rye, N. Y., to the place of employ*7ment at Old Forge, N. Y., and the master’s liability was not relieved for negligence of his chauffeur until the plaintiff undertook her duties at the place to which the insurance of the master’s employees attached.
Present — Finch, McAvoy, Martin and O’Malley, JJ.; Martin, J., dissents.
Order reversed, with costs and disbursements, and verdict reinstated.